Citation Nr: 1828346	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  10-41 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to an effective date earlier than February 18, 2016 for the grant of service connection for residuals of a right ankle fracture.

3.  Entitlement to a rating in excess of 10 percent for residuals of a right ankle fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1966 to August 1969.

These matters come to the Board of Veterans Appeals (Board) on appeal from January 2010 and April 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The issue of entitlement to service connection for a lung disorder was previously before the Board in January 2013 and October 2014.  The matter returned to the Board in January 2017 when it was remanded for additional development to include obtaining an addendum opinion related to the lung disorder.  The Board finds that there has been substantial compliance with its remand.  Stegall v. West, 11 Vet. App. 268 (1998).  It is now returned to the Board.


FINDINGS OF FACT

1.  A lung disorder, to include chronic obstructive pulmonary disease (COPD) and chronic bronchitis, did not have its onset during active service and is not otherwise related to active service, to include exposure to a chlorine fire.

2.  The RO denied service connection for residuals of a right ankle fracture in an unappealed May 2010 rating decision.

3.  An April 2016 rating decision granted service connection for residuals of a right ankle fracture with an effective date of February 18, 2016.

4.  Prior to August 11, 2014 there is no open claim for service connection for residuals of a right ankle fracture.

5.  Residuals of the Veteran's right ankle fracture are manifested by arthritis and pain with no more than a moderate limitation of ankle motion since February 18, 2016.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lung disorder have not all been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, (2017).

2.  The May 2010 rating decision that denied entitlement to service connection for PTSD is final.  38 U.S.C. § 7105 (2012); 38 U.S.C. §§ 20.302, 20.1103 (2017).

3.  The requirements to establish entitlement to an earlier effective date of August 11, 2014, for the grant of service connection for residuals of a right ankle fracture have been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.400 (2017).

4.  The criteria for a rating in excess of 10 percent since February 18, 2016 for residuals of a right ankle fracture have not been met.  38 U.S.C. §§ 1155, 5107 (2012), 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5271 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The Veteran contends that his lung disorder is related to service.  He asserts that he was involved in fighting a chlorine fire during service in 1968, that he was treated for lung problems during service, and that his current lung disorder is due to inhaling the fumes from the fire.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The November 2015 VA examination indicates that the Veteran received a diagnosis of COPD in 2011 and chronic bronchitis in 2004.

Service treatment records (STRs) do not indicate reports of a chlorine fire or any lung-related problems, complaints, treatment, or diagnoses.  The reports of medical examination in August 1966 and August 1969 do not indicate any respiratory problems.

In VA treatment records received in September 2010, a record from April 2010 indicates that the Veteran reported that he quit smoking in Vietnam when he was exposed to chlorine gas and "burnt lungs;" however, the examiner noted that there was no corroborating service records.  The treatment records indicate that the Veteran's lungs were noted as "breath sounds clear and equal."

In a December 2011 statement, the Veteran reported that during service he worked at a water treatment plant where they used chlorine to purify the water.  He stated that a fire began one day and that the fire department was called.  The Veteran noted that during the fire he "breathed in some of the chlorine gas" and that his "lungs and nose started burning and it hurt to breathe."  He reported that he was taken to the hospital and was given oxygen and noted that "it was several weeks before [he] could breathe without hurting."

In a statement received in December 2011, a fellow soldier noted that he "vaguely remembers an incident with a container of chlorine getting wet and getting hot.  The fire control unit on base was called to help with getting it under control.  I [cannot] specifically remember all the personnel involved with the clean-up."

In multiple statements received in December 2015, the Veteran's former post-service co-workers indicated that they worked with the Veteran for more than 10 years at P&M Strip Mine.  The statements indicate that they worked in an above-ground operation, and that the Veteran operated a "Caterpillar"/"Dozer" with an enclosed, air-conditioned cab.  The statements indicate that the mine they worked in was an open pit mine, and that they "did not deal with coal dust."

The Board acknowledges that, in December 2015, the Veteran provided an article regarding occupational exposures during road paving.  The Veteran noted that after service he "ran a roller and was way back from any fumes" and noted that he has "scars on [his] lungs from the chlorine gas."

In a July 2013 statement in support of claim, the Veteran stated that the incident [chlorine fire] happened in November 1967 and that he was treated at the Soc Trang Hospital for his injuries.

In November 2015, a medical opinion regarding the Veteran's lung disorder was received.  The examiner noted that the Veteran's COPD/chronic bronchitis was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that a review of medical records revealed that STRs did not indicate any treatment for any respiratory conditions or any condition related to a chlorine fire.  The examiner noted that there is no indication of any acute or chronic lung disability noted on the exit examination.  The examiner explained that the Veteran was diagnosed with "chronic tracheobronchitis in 2004, 35 years post service and has a significant occupational history of exposure to asphalt and fumes."  The examiner, noting a gap of 35 years between separation from service and his diagnosis, opined that it is not likely that the military service caused the Veteran's current lung disorder.

An October 2015 VA Memo regarding a Joint Services Records Research Center (JSRRC) request indicates that the history submitted by the 82nd Engineer Company for the period March 15, 1967 to May 1, 1968 was reviewed and indicated that on November 30, 1967 and December 4, 1967, the Company was fighting large fires at the 208th Area of the 506th Field Depot in Long Binh.  The specialist indicated that there were no documented fires at Soc Trang or any documented reports of chlorine fires during the related time period.  The military records specialist indicated that he was "unable to verify that the veteran was exposed to any chlorine fires while serving at Soc Trang."  "The cause of the [December 4] fire was not provided nor were there any injuries reported.  The history documented that an element of the unit was located at Soc Trang.  However, it did not document a chlorine, or any type of fire, at Soc Trang during the time period."

Per the January 2017 Board Remand, an addendum opinion for the November 2015 VA examination was obtained in May 2017 to address whether the Veteran's lung condition was related to service, assuming the Veteran had been involved in fighting a chlorine fire.  The May 2017 VA examiner opined that the Veteran's COPD/chronic bronchitis was less likely than not incurred in or caused by a chlorine fire.  The VA examiner opined that the Veteran's respiratory condition that he claims is related to a chlorine fire in service was not severe enough to result in the development of chronic lung disease diagnosed in 2004 since the Veteran had a temporal gap of about 35 years between the claimed injury and the recurrence of respiratory symptoms in 2004.  He stated that "it is not likely that the original injury, if it did occur in the service, [is] related to his current lung condition."  The examiner noted that there was no medical evidence of treatment for a respiratory condition in service.  The examiner noted that the Veteran has a significant occupational history of exposure to asphalt and fumes, and that his risk factors for COPD include smoking.  The examiner noted that numerous studies indicate that environmental exposure to particulate matter, dusts, gases, fumes, or organic antigens may also be a risk factor for COPD.  The examiner stated that "chronic bronchitis is defined as the presence of cough and sputum production on most days over at least a three-month period for more than two consecutive years in a patient without other explanations for cough."  The examiner explained that "[a]lmost all patients are smokers, except a small number who have chronic exposure to and airway inflammation due to other fumes or dusts."

In the December 2017 VA Form 9, the Veteran contends that the medical opinion obtained regarding his lung disorder is not well grounded and is based upon speculation.  The Veteran stated that "there is not an inherent risk in laying asphalt fumes" and that the examiner "does not base this opinion on any sound medical records or studies."

The Board finds that the Veteran has a current diagnosis of COPD and chronic bronchitis but does not find that it is related to an in-service injury or disease because the weight of the evidence demonstrates no correlation between the Veteran's current lung condition and exposure to a chlorine fire during service.

The November 2015 VA examination, May 2017 addendum opinion, and treatment records are evidence against the Veteran's claim.  VA treatment records indicate that the Veteran did not receive treatment for this condition until years after service, and the VA opinion indicates no correlation between the Veteran's condition and exposure to a chlorine fire in service.  The Board acknowledges that the Veteran submitted additional research and lay statements regarding the connection between his condition and exposure in service and exposure to hazards after service.  The Board also acknowledges that the Veteran contends that the May 2017 VA opinion was not well grounded and was based on speculation.  However, the Board notes that the additional research is not specific to the Veteran's individual case, and the lay statements of record are not competent to prove a nexus between the Veteran's lung condition and service.  The Board finds that the May 2017 VA opinion includes a clear explanation for his opinion, based on a review of the Veteran's record and credible sources of information.  Thus, the Board finds that the VA opinion is adequate and is more probative evidence regarding a nexus between the Veteran's current condition and service as it is more specific to the Veteran's individual case and bases the opinion on a complete review of the record.

The Board acknowledges the Veteran's statements regarding the etiology of his claimed conditions, specifically that his lung disorder was caused by exposure to a chlorine fire.  However, although lay persons are competent to provide opinions on some medical issues, the etiology of a lung disorder, especially as it relates to exposure to chlorine fumes from a fire, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

As discussed above, the Veteran reports exposure to a chlorine fire during service.  The record indicates that the Veteran had possible exposure to a chlorine fire while in service.  However, to the extent that the Veteran has provided lay evidence to indicate that his post-service employment did not cause his current lung conditions, he has not provided, and the record is absent for, competent, affirmative evidence indicating a causal link between the Veteran's service, to include his claimed chlorine fire exposure, and his currently diagnosed COPD and chronic bronchitis.  There is no indication from the research or medical evidence of record that the Veteran's lung disorder may be linked to exposure to fumes from a chlorine fire.  Furthermore, the competent evidence of record does not show that the Veteran ever reported any respiratory conditions during service, and the first indication of a respiratory condition was in 2004, approximately 35 years after service.  Thus, there is no competent evidence establishing the requisite injury, disease, or event during service to which the Veteran's current lung condition can be linked.

For the foregoing reasons, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a lung disorder; consequently, the claim must be denied.  The benefit of the doubt doctrine does not apply.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

II.  Earlier Effective Date

The Veteran contends that he is entitled to an effective date earlier than February 18, 2016 for the grant of service connection for residuals of a right ankle fracture.  In the December 2017 VA Form 9, the Veteran stated that he submitted a NOD on June 14, 2011 in response to a previous denial for his right ankle injury.  The Veteran noted that no response or statement of the case (SOC) was ever received, and stated this as the reason for his contention that he is entitled to an earlier effective date for his right ankle injury.  The Board notes that there is no evidence of a NOD received on or close to the date of June 14, 2011.  However, as discussed below, a review of the record indicates that a previously unacknowledged NOD was received on June 15, 2010.

In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application. 38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C. § 5110(b)(1) (2012); 38 C.F.R. § 3.400(b)(2)(i) (2017).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400(q)(ii), (r) (2017).

Effective March 24, 2015, VA amended its regulations regarding claims and appeals.  The amendment requires claims to be filed on standard forms, eliminates constructive receipt of claims, and requires NODs on a standardized form.  The Federal Register notice is found at 79 Fed. Reg. 57660 (Sept. 25, 2014).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that February 18, 2016 is not the correct date for the grant of service connection for residuals of a right ankle fracture.  After a thorough review of the record, the Board finds that a claim for service connection for residuals of a right ankle fracture was received on August 11, 2014 and VA treatment records indicate ongoing treatment for the Veteran's right ankle prior to that date.  Therefore, the correct date for the grant of service connection for residuals of a right ankle fracture is August 11, 2014.

Review of the record shows that the Veteran first filed a claim of entitlement to service connection for residuals of a right ankle fracture on June 16, 2009.  The RO denied service connection for the right ankle disability in a May 2010 decision, and the Veteran received notification of his procedural and appellate rights in a May 2010 letter.  Review of the record indicates that the Veteran submitted a statement in support of claim in June 2010, indicating disagreement with the May 2010 decision.  The RO previously considered the Veteran's June 2010 statement as a claim to reopen, and determined that the May 2010 rating decision was final.  However, as the statement expressed disagreement within one year of the May 2010 rating decision, the Board views the June 2010 statement as a NOD and finds that the May 2010 rating decision was not final at the time.

A June 2011 rating decision noted that the claim for service connection for residuals of a right ankle fracture was considered reopened but that the evidence continued to show that the condition was not related to service, and continued the denial of service connection for the right ankle.  The Veteran received notification of this decision in a June 2011 letter.  The Veteran submitted an NOD in September 2011, expressing disagreement with the denial of service connection for residuals of a right ankle fracture.  In a June 2013 SOC, the RO stated that the claim for service connection for residuals of a right ankle fracture is considered reopened, but continued the denial of service connection, noting that no evidence indicates that his current ankle condition is related to his active service.  While the Veteran timely initiated an appeal of the May 2010 rating decision in June 2010, he did not perfect an appeal within one year of the rating decision or within 60 days of the June 2013 SOC.  Therefore, the May 2010 rating decision is final.  38 U.S.C. § 7105(b)(1); 38 C.F.R. §§ 20.302, 20.1103.

However, on August 11, 2014, the Veteran submitted a VA Form 21-526EZ, fully developed claim for compensation for residuals of a right ankle fracture.  The Veteran did not receive notice that his claim was received.  On February 18, 2016, the Veteran filed a VA Form 21-526EZ, for, inter alia, residuals of a right ankle injury.  In an April 2016 rating decision, the RO granted service connection for residuals of a right ankle fracture with a noncompensable rating, effective February 18, 2016, noting that the RO assigned a noncompensable evaluation, based on "a diagnosed disability with no compensable symptoms."  The Veteran submitted a fully developed claim on May 31, 2016 for his right ankle.  In July 2016, the Veteran submitted a NOD for, inter alia, effective date of award and evaluation of disability for residuals of right ankle fracture.  In October 2017, the Veteran filed a fully developed claim for right ankle increase.  In a November 2017 rating decision, the RO increased the Veteran's rating to 10 percent, effective February 18, 2016.

Resolving reasonable doubt in favor of the Veteran, the board finds that an earlier effective date of August 11, 2014 is warranted for residuals of a right ankle fracture.  See 38 U.S.C. § 5107(b) (2012).  The AOJ should determine the appropriate disability rating for the additional period of time, a determination that the Veteran can appeal if he disagrees with such rating.

III.  Disability Rating

The Veteran contends that his right ankle disability is more disabling than reflected by the current disability rating.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  This regulation also requires that, whenever possible, the joints involved are tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003, Note (1) (2017).

DC 5271 provides a 10 percent rating for moderate limited ankle motion and a 20 percent rating for marked limited ankle motion.  38 C.F.R. § 4.71a, DC 5271 (2017).  While the schedule of ratings does not provide any information as to what manifestations constitute "moderate" or "marked" limitation of ankle motion, guidance can be found in VBA's M21-1 Adjudication Procedures Manual.  Specifically, the manual states that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See VBA Manual M21-1, III.iv.4.A.6.m.

The Veteran underwent a VA examination for the ankle in June 2016, indicating a diagnosis of osteoarthritis of the right ankle in 2014 and residuals of right ankle fracture in 1968.  Range of motion (ROM) and functional limitation testing indicated that the right ankle was outside of normal range, noting Dorsiflexion (0-20) was 0 to 5 degrees, and plantar flexion (0-45) was noted as 0 to 25 degrees.  The examination report indicates that the ROM contributes to a functional loss, noting limiting movements due to pain.  The report indicates that pain was noted on examination and caused functional loss.  The report indicates that there was no evidence of pain with weight bearing.  The examiner noted that neither ankle has ankylosis but noted that ankle instability or dislocation was suspected for the right ankle.  The examiner noted that the Veteran uses a walker, constantly.

The Veteran underwent a VA examination in October 2017 for his ankle condition.  The examination report indicates that the Veteran reported flare-ups of the ankle, describing them as occurring three times a week for 3 to 4 minutes at a time, noting a sharp pain to the lateral right ankle, caused by changes in the weather, prolonged standing or walking.  The Veteran reported functional loss, noting that going from sitting to standing position or standing for more than 10 minutes, or walking 25 to 50 feet, lifting or carrying more than 10 pounds, or taking stairs are aggravating factors for right ankle pain.  The ROM of the right ankle was outside of the normal range.  Dorsiflexion was noted as 0 to 5 degrees and plantar flexion was noted as 0 to 15 degrees.  The examiner noted that the range of motion does not itself contribute to functional loss.  The examiner noted no ankylosis.

Regarding joint instability, the October 2017 VA examiner noted that the Veteran stated that he has not had any buckling or sensation of either ankle giving out on him and denied instability to the right ankle in over a year.  The report indicates that the Veteran ambulates with caution with the use of his roller walker, which he noted as using for a combination of issues, including back, knee, and ankle pain.  The Veteran stated that he generally uses the walker when walking more than 50 feet, which is usually only twice a week but that he usually walks without the walker but takes breaks after prolonged walking and standing.  The report indicates no pain on weight bearing and no pain reported or observed on palpation of the ankle.  The report indicates that diagnostic testing of the ankle has been performed and that there was degenerative or traumatic arthritis of the right ankle documented.  The VA examiner noted that both ankles were tested and that there was no pain on passive ROM testing and no evidence of pain in non-weight bearing.

Diagnostic testing completed shows mild degenerative change of tibiotalar joint with osteophyte surround the joint space and a suggestion of laxity of the lateral ligaments with widening of the tibiotalar joint on the AP view, and noted calcaneal spurs, but there were no other significant diagnostic test findings or results.

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's service-connected right ankle disability is not warranted based on functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.

Based on the above, the Board finds that the evidence demonstrates that the Veteran's residuals of a right ankle fracture is manifested by arthritis and pain with no more than a moderate limitation of ankle motion.  As indicated above, the medical evidence of record indicates some pain on motion and limited motion, but ankylosis is not indicated.

For the foregoing reasons, the Board finds that the Veteran is appropriately assigned a 10 percent schedular rating for his right ankle disability under DC 5271.  As the preponderance of the evidence is against a rating in excess of 10 percent, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a lung disorder is denied.

An effective date of August 11, 2014, but no earlier, for entitlement to service connection for residuals of a right ankle fracture is granted.

A disability rating in excess of 10 percent for residuals of a right ankle fracture, from February 18, 2016, is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


